DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 Oct 21 has been entered.
Claim Interpretation – 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Firstly, the amendment made to the claims dated 4 Oct 21 did not remove any of the previously identified 35 U.S.C. 112(f) claim limitations, nor were any of these limitations addressed by the Applicant in their response.  As such, Examiner maintains the following claim interpretations based on 35 USC 112(f):
a determination device configured to: determine…determine…determine…(per Claims 1 and 12)
a guide device configured to configure… (per Claims 1 and 12)
per the specification: (“Referring to FIG. 1, the apparatus 100 may include a controller 110, an interface 120, a communication device 130, a storage 140, an information collecting device 150, a determination device 160, and a guide device 170. Herein, the the determination device 160, and the guide device 170 of the apparatus 100 may be implemented as at least one or more processors”, Paragraph 37).  Based on at least this passage from the specification, Examiner is interpreting each of these terms to be one or more processors, or the like.
Secondly, the amendment to the claims dated 4 Oct 21 added in a new limitation that also passes the three-pronged test and is thus also being interpreted under 35 USC 112(f).  For further details relating to 35 USC 112(f) and the associated three-pronged test, please see the Non-Final Rejection Office action dated 27 Jan 21 (i.e. the details are not being repeated here for the sake of brevity).  This new limitation and its associated specification support and Examiner interpretation (in view of the specification) is as follows:
a communication device configured to support… (per Claim 1) / a communication device…communicating with… (per Claim 12)
per the specification: (“The communication device 130 may include a communication module for supporting a communication interface with sensors, electronics, and/or control units mounted on the vehicle. As an example, the communication module may receive driving information of the vehicle from sensors loaded into the vehicle. Moreover, the communication module may receive location information of the vehicle from a navigation device. Herein, the communication module may include a module for supporting vehicle network communication such as controller area network (CAN) communication, local interconnect network (LIN) communication, and flex-ray communication”, Paragraphs 43-44, “the operations of the methods or algorithms described in connection with the forms disclosed in the specification may be directly implemented with a hardware module, a software module, or combinations thereof, executed by the processor 1100. The software module may reside on a storage medium”, Paragraph 92).  Based on at least this passage from the specification, Examiner is interpreting this term to be one or more processors, CANs, LINs, and/or flex-ray communications modules that are hardware or a combination of hardware and software (in order to eliminate the possibility of just being software per se), or the like.

Claim Objections
Claims 1 and 12 objected to because of the following informalities:  Each of these claims have been amended to include limitations that discuss a first external sensor, a second external sensor, and a third sensor.  However, for consistency, it appears that the third sensor should also be an external sensor, and that this name just inadvertently missed including the word “external” within the limitation.  As such, for the purposes of compact prosecution, Examiner is interpreting this third sensor as though it were instead “a third external sensor”.  Appropriate corrections are required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Within Claims 1, 5-9, 12, and 18-19, the claimed invention is directed to (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims recite the abstract idea of a mental process, involving receiving various pieces of data and then analyzing the received data to determine whether or not a plurality of certain conditions are met, which can be done in the human mind.  The only structures utilized to accomplish this abstract idea are generic computing structures doing old and well known generic computing functions (i.e. “a determination device”, “a guide device”, and “a communication device”, which as 112(f) terms, have each been interpreted to potentially be just one or more processors).  Under broadest reasonable interpretation, using the human mind to achieve these same functions covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting generic computing components, nothing in the claim elements preclude this process from practically being performed in the mind.  For example, but for the generic computing components language, receiving various pieces of data in the context of these claims 
In accordance with the April 2018 memo “Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.), Part III. A., in a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 1. A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 2. A citation to one or more of the court decisions discussed in MPEP §2106.05(d)(ll) as noting the well-understood, routine, conventional nature of the additional element(s); 3. A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); 4. A statement that the examiner is taking Official Notice of the well-understood, routine, conventional nature of the additional element(s).”
The abstract idea of a mental process done based on data determined by the person doing the mental process has previously been found to be ineligible under 35 USC 101 per the very similar claim concepts found in the precedential decision relating to Smart Systems Innovations.  As far as the claimed data receiving limitations which occur prior to the analysis step/-s, generic data-gathering elements are 
At best, these limitations can be performed by a generically recited and/or general purpose computer that has been pre-loaded with the data necessary for the subsequent data analysis.  Even if all or a portion of the received data utilized for the data analysis steps comes from one or more computers (i.e. one or more processors/controllers) different than one or more computers completing the data analysis steps (for example, if the interface/display mentioned in Claims 1 and 12 was actually considered to be a separate “computer” from the one completing the remainder of the data analysis steps), then these limitations still involve no more than a plurality of generic computers in communication with each other.  Mere data communication steps that can be performed between any number of generic computer/-s have also been previously identified by the courts as an abstract idea (i.e. a judicial exception): (A) Receiving and/or transmitting data is considered to be well-understood, routine, or conventional at least as evidenced by MPEP § 2106.05(d)(II)(i) "Receiving or transmitting data over a network", and (iv) "Storing and retrieving information in memory", and (B) Comparing the received data to other data is considered to be well-understood, routine or conventional at least as evidenced by MPEP§ 2106.05(d)(II)(ii) "Performing repetitive calculations".  Furthermore, Office takes Official Notice to the fact that (a) the only claimed structures (i.e. “a determination device”, “a guide device”, and “a communication device”, which as 112(f) terms, have each been interpreted to potentially be just one or more processors) are well-known structures of any generic general purpose computer, and (b) the claimed functions to be executed by, and/or the capabilities of, these well-known structures of any generic general purpose computer, are also well understood, routine, and conventional computing functions previously known to the industry, as per the above cited to court decisions and MPEP sections.
Claims 1, 5-9, 12, and 18-19 in this application do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only other non-generic computer structures mentioned in these claims are: (a) an interface/display (per Claims 1 and 12), which merely describes insignificant extra-solution activity (i.e. the means for possibly requesting and possibly generating feedback signifying driver approval, which is just the means for generating or not generating driver approval data that is required as just one of the various conditions that must be met in order to external sensor (per Claims 1 and 12), which merely describes insignificant pre-solution activity (i.e. the means for generating target lane another vehicle data pertaining to just one of the various conditions that must be met in order to execute a future lane change control), (f) a positioning device of the vehicle (per Claims 1 and 12), which merely describes insignificant pre-solution activity (i.e. the means for generating location information data pertaining to just one of the various conditions that must be met in order to execute a future lane change control), and (g) a communication interface mounted on a vehicle (for interfacing with at least one of a sensor, an electronic device, or a control unit) (per Claim 1, and potentially Claim 12), which merely describes insignificant pre-solution activity (i.e. the means for receiving various data pertaining to one or more of the various conditions that must be met in order to execute a future lane change control).  All other claim limitations within these claims describe functionalities that are internal to the generic computing components (or human mind) and nothing received, analyzed, configured, generated, transmitted, or displayed is actually utilized to serve any practical purpose.  Thus, within these claims, there are no elements that integrate the judicial exception into a practical application.  It should be noted that Claims 10-11 and 20-21 are not included in this rejection because they do integrate the judicial exception into a practical application by definitively claiming the “performance” of the lane change control, rather than just making “determinations” about whether the various conditions are met or not that are necessary to execute that lane change control function as per Claims 1, 5-7, 9, 12, and 19, and/or for just “activating” that lane change control function such as in Claims 8 and 18 (which under BRI could merely be describing yet another condition that must be met before it is possible to execute the lane change control in the future).

Finally, these particular claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer/-s itself/themselves, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, that is, implementation via computer/-s involved in deciding whether or not to make a vehicular lane change.  The limitations are no more than a field of use, or a field of use that also involves insignificant extra-solution activity (for example, pre-solution activity such as receiving data prior to a data analysis).  Based on this, when viewed as a whole, there are no claim elements in these particular claims that provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, Claims 1, 5-9, 12, and 18-19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Corrective actions are required.  While merely a suggestion and other possibilities for amendments to overcome this 35 USC 101 rejection exist, Examiner suggests canceling Claims 9-10 and 19-20 and bringing in their subject matter to the independent Claims 1 and 12, respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 12 (and thus all other pending claims due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Firstly, these independent claims have each been amended to include the limitations “a communication device configured to support a communication interface with at least one of a sensor, an electronic device or a control unit mounted on a nd element from the 3rd element and as though the “mounted on a vehicle” is associated with all three choices of the list of three elements rather than just the final element.  As such, it appears that these limitations should instead say “a communication device configured to support a communication interface mounted on a vehicle, the communication interface comprising , or a control unit and to a communication interface mounted on a vehicle, the communication interface comprising , or a control unit is turned on when the vehicle enters the lane change control section, and determine whether the plurality of predetermined operation conditions are met when the lane change control switch is turned off” create further indefiniteness because it is not clear as to how the 2nd determination here is ever possible when the 1st determination only checks to see whether the lane change control switch is st determination within these particular limitations as though there is an “or off” after the word “on”.  Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable/obvious over Nishiguchi et al. (US 2017/0240172), herein “Nishiguchi”, in view of Nakatsuka et al. (US 2019/0071076, based on foreign priority to JP 2017-168724, filed 1 Sep 17), herein “Nakatsuka”, further in view of Mizuno et al. (US 2019/0291577, based on foreign priority to JP 2018-053100, filed 20 Mar 18), herein “Mizuno” and/or Matsumoto (US 2016/0225261).
Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable/obvious over Nishiguchi in view of Nakatsuka, further in view of Mizuno and/or Matsumoto, and further in view of Official Notice.
Regarding Claims 1 and 12 (both independent), Nishiguchi discloses:
travel control device 12; “A vehicle travel control method”, Claim 10):
a lane change control switch (per Claim 1) (selector switch 30, which is being interpreted as being “on” when in lane keep mode and “off” when not in lane keep mode or when canceling lane keep mode such as during a lane change, “The operation section 16 includes a selector switch 30…The selector switch 30 is provided at an instrumental panel or the steering wheel 32, and outputs an instruction signal or a cancel signal for lane keep control to the automatic control ECU 20 in response to an operation by the driver. In the following description, the instruction signal for the lane keep control is referred to as lane keep signal, and the cancel signal for the lane keep control is merely referred to as cancel signal”, Paragraph 37);
a communication device configured to support a communication interface mounted on a vehicle, the communication interface comprising , or a control unit and to a communication interface mounted on a vehicle, the communication interface comprising , or a control unit “selector switch 30 is provided at an instrumental panel or the steering wheel 32, and outputs an instruction signal or a cancel signal for lane keep control to the automatic control ECU 20…The torque sensor 34 measures a steering torque in accordance with steering of the steering wheel 32, and outputs a torque signal indicative of the steering torque to the automatic control ECU 20. The winker switch 36 outputs a leftward or rightward instruction signal for lane change control to the automatic control ECU 20”, Paragraph 37, “vehicle information acquisition section 18 includes various sensors and various devices that acquire vehicle motion information required for the lane keep control and the lane change control. For example, a vehicle speed sensor, an );
a determination device configured to (per Claim 1):
determine whether the vehicle enters a lane change control section which is a road section capable of performing a lane change control based on location information of the vehicle, wherein the location information is received by a positioning device of the vehicle via the communication device and correlated to corresponding map data indicating that the road section comprises a plurality of lanes each designed for traffic going in a same traveling direction as the vehicle, and (per Claim 1) / determining, by a determination device, whether the vehicle enters a lane change control section which is a road section capable of performing a lane change control based on location information of the vehicle, wherein the location information is received by a positioning device of the vehicle via the communication device and correlated to corresponding map data indicating that the road section comprises a plurality of lanes each designed for traffic going in a same traveling direction as the vehicle, and (per Claim 12) (“a positioning device, and a car navigation device (either not shown) are provided. The sensors and devices output acquired vehicle information to the automatic control ECU 20”, Paragraph 38, “The lane change controller 54 is configured to determine whether the lane change is available or unavailable on the basis of the detection result…the lane change if the operation detection unit 46 detects the lane change signal and determines that the lane change is available”, Paragraph 42; also see obviousness discussion pertaining to both Nakatsuka and Mizuno and/or Matsumoto below)
determine whether a plurality of predetermined operation conditions are met when the vehicle enters the lane change control section during driving of the vehicle (per Claim 1) / determining, by the determination device, whether a plurality of predetermined operation conditions are met when a lane change control switch of the vehicle is turned off (selector switch 30, which is being interpreted as being “on” when in lane keep mode and “off” when not in lane keep mode or when canceling lane keep mode such as during a lane change, “The operation section 16 includes a selector switch 30…The selector switch 30 is provided at an instrumental panel or the steering wheel 32, and outputs an instruction signal or a cancel signal for lane keep control to the automatic control ECU 20 in response to an operation by the driver. In the following description, the instruction signal for the lane keep control is referred to as lane keep signal, and the cancel signal for the lane keep control is merely referred to as cancel signal”, Paragraph 37) and when the vehicle enters the lane change control section during driving of the vehicle (per Claim 12) (“The lane change controller 54 is configured to determine whether the lane change is available or unavailable on the basis of the detection result…the lane change controller 54 is configured to execute the lane change control on the basis of the vehicle information acquired by the vehicle information acquisition section 18 if the operation detection unit 46 detects the lane change signal and determines that the lane change is available”, Paragraph 42; also see ;
a guide device configured to configure an information screen for the lane change control function based on whether the plurality of predetermined operation conditions are met (per Claim 1) / configuring, by a guide device, an information screen for the lane change control function based on whether the plurality of predetermined operation conditions are met (per Claim 12) (“The notification mechanism 66 includes a notification device, such as a display and/or a loudspeaker, and a notification ECU (either not shown). The notification mechanism 66 causes the notification device to operate in accordance with a notification instruction output from the automatic control ECU 20”, Paragraph 44, “In step S12, the driver is notified about that the lane change is available. At this time, the automatic control ECU 20 outputs a notification instruction indicative of that the lane change is available to the notification mechanism 66. Then, notification indicative of that the lane change is available is made by the display and/or the loudspeaker of the notification mechanism 66”, Paragraph 49, “As shown in FIG. 6A, if the obstacle (the other vehicle) 90 is not present in the predetermined area A (step S17: NO), the processing goes to step S12. In contrast, as shown in FIGS. 7A, 8A, 9A, and 10A, if the obstacle (the other vehicle) 90 is present in the predetermined area A (step S17: YES), the processing goes to step S18. Then, in step S18, the driver is notified about that the lane change is unavailable”, Paragraph 53); and
an interface configured to display the configured information screen (per Claim 1) / displaying the configured information screen on a display (per Claim 12) (see citations to Paragraphs 44/49/53 as shown above),
wherein the determination device is further configured to: (per Claim 1) / wherein determining whether the plurality of predetermined operation conditions are met comprises: (per Claim 12)
see appropriate citations pertaining to “the first condition” below), data of a steering torque from a second external sensor that detects the steering torque (see appropriate citations pertaining to “the second condition” below), and data of another vehicle located in a target lane to which the vehicle would move during the lane change from a third external sensor via the communication device (see appropriate citations pertaining to “the third condition” below) (per Claim 1) / receiving data of an operation of a turn signal switch from a first external sensor that detects the operation of the turn signal switch (see appropriate citations pertaining to “the first condition” below); receiving data of a steering torque from a second external sensor that detects the steering torque (see appropriate citations pertaining to “the second condition” below); receiving data of another vehicle located in a target lane to which the vehicle would move during the lane change from a third external sensor that detects the another vehicle in the target lane (see appropriate citations pertaining to “the third condition” below) (per Claim 12),
determine whether the lane change control switch is turned on or off when the vehicle enters the lane change control section (see obviousness discussion pertaining to both Nakatsuka and Mizuno and/or Matsumoto below), and determine whether the plurality of predetermined operation conditions are met when the lane change control switch is turned off (per Claim 1) (selector switch 30, which is being interpreted as being “on” when in lane keep mode and “off” when not in lane keep mode or when canceling lane keep mode such as during a lane change, “The operation section 16 includes a selector switch 30…The selector switch 30 is provided at an instrumental panel or the steering wheel 32, and outputs an instruction signal or a cancel signal for lane keep control to the automatic control ECU 20 in response to an operation by the driver. In the following description, the instruction signal for the / determining whether the lane change control switch of the vehicle is turned on or off by receiving data of the lane change control switch (selector switch 30, which is being interpreted as being “on” when in lane keep mode and “off” when not in lane keep mode or when canceling lane keep mode such as during a lane change, “The operation section 16 includes a selector switch 30…The selector switch 30 is provided at an instrumental panel or the steering wheel 32, and outputs an instruction signal or a cancel signal for lane keep control to the automatic control ECU 20 in response to an operation by the driver. In the following description, the instruction signal for the lane keep control is referred to as lane keep signal, and the cancel signal for the lane keep control is merely referred to as cancel signal”, Paragraph 37) when the vehicle enters the lane change control section (per Claim 12) (see obviousness discussion pertaining to both Nakatsuka and Mizuno and/or Matsumoto below);
wherein the plurality of operation conditions comprises: a first condition for the operation of the turn signal switch (winker switch 36 turned on, “the lane change intention may be a winker operation performed by the driver. With the aspect, the driver can provide the lane change intention by the simple operation”, Paragraph 10, “In step S15, it is determined whether or not the lane change intention of the driver is detected, that is, the presence of the winker operation. The driver lights on a winker in a lane change direction by operating the winker switch 36 when indicating the lane change intention. When the winker switch 36 is operated, the lane change signal is output. The operation detection unit 46 detects the lane change signal. If the winker operation is present, that is, if , a second condition for the steering torque (steering torque applied by the driver must be less than the automatic lane change manual override threshold, “A steering mechanism 64 is provided with a torque sensor 34. The torque sensor 34 measures a steering torque in accordance with steering of the steering wheel 32, and outputs a torque signal indicative of the steering torque to the automatic control ECU 20”, Paragraph 37, “the lane keep controller 52 is configured to allow override (a temporary manual operation) if the steering torque indicated by the torque signal detected by the operation detection unit 46 is a predetermined operation amount or larger. The predetermined operation amount is referred to as override threshold Fth”, Paragraph 42, “if the steering torque being the override threshold Fth (=F1) or larger is detected, the lane can be changed by manual operation”, Paragraph 61, “if the steering torque being the override threshold Fth (=F2) or larger is detected, the lane can be changed by manual operation”, Paragraph 64), and a third condition for a collision risk with the another vehicle located in the target lane (a lane change must be safely available, “A lane change controller determines whether lane change is available or unavailable on the basis of a detection result of an obstacle by a radar and an obstacle recognizer”, Abstract, “In step S11, the availability of the lane change is determined. The lane change controller 54 determines the presence of  (per Claim 1) / determining that the first condition is met when an ON state of the turn signal switch is maintained longer than or equal to a reference time (winker switch 36 turned on, “the lane change intention may be a winker operation performed by the driver. With the aspect, the driver can provide the lane change intention by the simple operation”, Paragraph 10, “In step S15, it is determined whether or not the lane change intention of the driver is detected, that is, the presence of ; determining that the second condition is met when a state where the steering torque is less than a reference torque is maintained longer than or equal to a reference time during the driving of the vehicle (steering torque applied by the driver must be less than the automatic lane change manual override threshold, “A steering mechanism 64 is provided with a torque sensor 34. The torque sensor 34 measures a steering torque in accordance with steering of the steering wheel 32, and outputs a torque signal indicative of the steering torque to the automatic control ECU 20”, Paragraph 37, “the lane keep controller 52 is configured to allow override (a temporary manual operation) if the steering torque indicated by the torque signal detected by the operation detection unit 46 is a predetermined operation amount or larger. The predetermined operation amount is referred to as override threshold Fth”, Paragraph 42, “if the steering torque being the override threshold Fth (=F1) or larger is detected, the lane can be changed by manual operation”, Paragraph 61, “if the steering torque being the override threshold Fth (=F2) or larger is detected, the lane ; and determining that the third condition is met when a time to collision (TTC) with the another vehicle is longer than or equal to a collision reference time and a relative distance from the another vehicle to the vehicle is greater than a reference distance (a lane change must be safely available, “A lane change controller determines whether lane change is available or unavailable on the basis of a detection result of an obstacle by a radar and an obstacle recognizer”, Abstract, “In step S11, the availability of the lane change is determined. The lane change controller 54 determines the presence of the obstacle (the other vehicle) 90 on the basis of the obstacle detection result of the radars 26, and determines whether the lane change is available or unavailable. To be specific, it is determined whether or not the obstacle (the other vehicle) 90 is present in the predetermined area A at the rear left and rear right of the vehicle 10. As shown in FIG. 6A, if the obstacle is not present in the predetermined area A (step S11: NO), the processing goes to step S12. In contrast, as shown in FIGS. 7A, 8A, 9A, and 10A, if the obstacle (the other vehicle) 90 is present in the predetermined area A (step S11: YES), the processing goes to step S13. Then, in step S13, the driver is notified about that the lane change is unavailable, and the processing returns to S11”, Paragraph 48, “In step S24, the time to collision TTC of the vehicle 10 with respect to the obstacle (the other vehicle) 90 is compared with a first time T1, and the distance D between the vehicle 10 and the obstacle (the other vehicle) 90 is compared with a first distance D1. If the time to collision TTC is equal to or longer than the first time T1, and if the distance D is equal to or larger than the first distance D1 (step S24: YES), the processing goes to step S27. In contrast, as shown in FIG. 7A, if the  (per Claim 12).
Nishiguchi remains silent regarding: (a) the determination device is further configured to determine whether a vehicle enters a lane change control section which is a road section capable of performing a lane change control based on location information of the vehicle, (b) the determination device is further configured to determine whether the lane change control switch is turned on or off when the vehicle enters the lane change control section, (c) determining that the first condition is met when an ON state of the turn signal switch is maintained longer than or equal to a reference time (per Claim 12 only), (d) wherein the location information is received by a positioning device of the vehicle via the communication device and correlated to corresponding map data indicating that the road section comprises a plurality of lanes each designed for traffic going in a same traveling direction as the vehicle, and (e) determining that the second condition is met when a state where the steering torque is less than a reference torque is maintained longer than or equal to a reference time during the driving of the vehicle (per Claim 12 only).
However, (a), (b), and (c) are each taught by Nakatsuka (“A turn indicator lever 52 is a switch for instructing an operation of the turn indicator. The turn indicator lever 52 is also used as a switch for instructing execution of the lane change control of the lane change controller 150. A detector other than the turn indicator lever 52 may be used as a switch for instructing execution of the lane change control of the lane change controller 150”, Paragraph 49, “When a <<start condition >> is satisfied, the lane change controller 150 performs lane change control for causing the subject vehicle to change the lane independently of a steering operation of the occupant. Start conditions of the lane change control are, for example…the turn indicator lever 52 having been operated for a first predetermined time T1 or more. Using these as starting conditions, the lane change controller 150 performs lane change in a direction in which the turn indicator lever 52 is operated…When the even when an erroneous operation of the occupant instructs the lane change to the side where there is no adjacent lane, the lane change is stopped”, Paragraphs 91-92, “may be acquired on the basis of map information (not illustrated) and the position of the subject vehicle”, Paragraph 94, “The lane change availability determiner 152 may continue to sequentially determine whether or not the lane change is available irrespective of whether or not the turn indicator lever 52 is operated. In this case, when both of the left and right adjacent lanes are recognized (that is, when there are two lanes to which there is a likelihood of the lane change), the lane change availability determiner 152 may determine whether or not the above condition is satisfied for each lane”, Paragraph 96).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the apparatus/method of Nishiguchi to determine whether the vehicle enters a lane change control section which is a road section capable of performing a lane change control based on location information of the vehicle, to determine whether the lane change control switch is turned on or off when the vehicle enters the lane change control section, and to determine that the first condition is met when an ON state of the turn signal switch is maintained longer than or equal to a reference time, as each taught by Nakatsuka, in order to ensure that the process of Nishiguchi is not unnecessary executed when the vehicle isn’t even capable of changing lanes in the first place, thus saving energy/processing power, and in order to ensure that activated turn signals that are immediately cancelled for whatever reason don’t cause the system to change lanes against the true intention of the driver (in addition to or as an alternative to the separate time check disclosed by Nishiguchi relating to distinguishing whether or not the driver who made the turn signal operation is intending to make the lane change manually or automatically).
Furthermore, (d) is rendered obvious by Mizuno (“The GPS sensor 28b detects the current position of the vehicle V. The communication device 28c performs wireless communication with a server that provides map information and traffic information and acquires these pieces of information. A database 28a can store accurate map information. The ECU 28 can more accurately specify the position of the vehicle V on a lane based on the map information and the like”, Paragraph 30, “comparison information of driving regions can be stored ) and/or is taught by Matsumoto (“The GPS receiver 2 receives signals from three or more GPS satellites and measures the position of the vehicle M (for example, the latitude and longitude of the vehicle M). The GPS receiver 2 transmits the measured position information of the vehicle M to the ECU 10”, Paragraph 43, “The navigation system 5 calculates a travelling route of the host vehicle M based on the position information of the host vehicle M measured by the GPS receiver 2 and the map information in the map database 4. The route may be a route in which a preferable lane is specified on a multi-lane road section. The navigation system 5 calculates, for example, a target route from the position of the vehicle M to the destination and performs notification to the driver of the target route by display on a display or a voice output of a speaker. In the target route, information on the road section where the vehicle M is subject to change the lane may be included”, Paragraph 50).  It would have also been obvious to one of ordinary skill in the art at the time of filing to have further modified the apparatus/method of Nishiguchi so that the location information is received by a positioning device of the vehicle via the communication device and correlated to corresponding map data indicating that the road section comprises a plurality of lanes each designed for traffic going in a same traveling direction as the vehicle, as taught by Mizuno and/or Matsumoto, in order to ensure that the process is only carried out when the vehicle is being operated on a particular road that actually has the capability of a lane change (i.e. a road with multiple lanes with traffic going in the same direction) based on retrieved map data associated with the current location of the vehicle, thus saving processing time/effort when the particular road doesn’t meet that required criteria.

Regarding Claim 5, Nishiguchi as modified by Nakatsuka and further modified by Mizuno and/or Matsumoto teaches the apparatus of Claim 1, and Nishiguchi further discloses the determination device is configured to determine that the first condition is met when an ON state of the turn signal switch is operated (winker switch 36 turned on, “the lane change intention may be a winker operation performed by the driver. With the aspect, the driver can provide the lane change intention by the simple operation”, Paragraph 10, “In step S15, it is determined whether or not the lane change intention of the driver is detected, that is, the presence of the winker operation. The driver lights on a winker in a lane change direction by operating the winker switch 36 when indicating the lane change intention. When the winker switch 36 is operated, the lane change signal is output. The operation detection unit 46 detects the lane change signal. If the winker operation is present, that is, if the operation detection unit 46 detects the lane change signal (step S15: YES), the processing goes to step S16”, Paragraph 51); but Nishiguchi remains silent that longer than or equal to a reference time.  However, Nakatsuka teaches this (as previously described in the citations above pertaining to independent Claim 12, which will not be repeated for the sake of brevity).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the apparatus of Nishiguchi with a minimum time that the turn signal be turned on for in order for it to “count” as meeting the first condition, as is further taught by Nakatsuka, in order to ensure that activated turn signals that are immediately cancelled for whatever reason don’t cause the system to change lanes against the true intention of the driver (in addition to or as an alternative to the separate time check disclosed by Nishiguchi relating to distinguishing whether or not the driver who made the turn signal operation is intending to make the lane change manually or automatically).
Regarding Claim 6, Nishiguchi as modified by Nakatsuka and further modified by Mizuno and/or Matsumoto teaches the apparatus of Claim 1, and Nishiguchi further discloses that the determination device is configured to: during the driving of the vehicle, determine that the second condition is met when a state where the steering torque is less than a reference torque (steering torque applied by the driver must be less than the automatic lane change manual override threshold, as previously described in the citations above pertaining to independent Claim 12, which will not be repeated for the sake of brevity); but Nishiguchi remains silent that the steering torque must also be maintained longer than or equal to a reference time.  However, since Nishiguchi discusses a lane keeping system that includes the possibility of automatic lane changes, and Office takes Official Notice that it is old and well known in the art that a driver does not need to touch the steering wheel while a lane keeping system is active (as the lane keeping system is what controls steering without requiring any steering wheel input from the driver), then clearly the steering torque will have been below the automatic lane change manual override threshold for more than a reference time (i.e. at least the time from when the driver put the automatic lane keeping system on to when the driver operates a turn signal switch) because if the steering torque goes above that level then the control will switch out of the lane keeping function.  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the apparatus of Nishiguchi with a time check relating to ensuring a minimum time that the steering torque remain below 
Regarding Claim 7, Nishiguchi as modified by Nakatsuka and further modified by Mizuno and/or Matsumoto teaches the apparatus of Claim 1, and Nishiguchi further discloses the determination device is configured to determine that the third condition is met when a time to collision (TTC) with the another vehicle is longer than or equal to a collision reference time and a relative distance from the another vehicle to the vehicle is greater than a reference distance (a lane change must be safely available, as previously described in the citations above pertaining to independent Claim 12, which will not be repeated for the sake of brevity).
Regarding Claims 8 and 18, Nishiguchi as modified by Nakatsuka and further modified by Mizuno and/or Matsumoto teaches the apparatus of Claim 1 (per Claim 8), and Nishiguchi as modified by Nakatsuka, further modified by Mizuno and/or Matsumoto, and further modified by Official Notice teaches the method of Claim 12 (per Claim 18), and Nishiguchi further discloses that: the determination device is further configured to (per Claim 8) / the method further comprises (per Claim 18):
turn on the lane change control function when all of the first to third conditions are met (per Claim 8) / activating the lane change control function when all of the first to third conditions are met (per Claim 18) (see Figs. 2-5).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable/obvious over Nishiguchi in view of Nakatsuka, further in view of Mizuno and/or Matsumoto, and further in view of Nakai et al. (EP 3269609), herein “Nakai”.
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable/obvious over Nishiguchi in view of Nakatsuka, further in view of Mizuno and/or Matsumoto, further in view of Official Notice, and further in view of Nakai.
Additionally/alternatively, Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable/obvious over Nishiguchi in view of Nakatsuka and Mizuno, and optionally further in view of Matsumoto.
Additionally/alternatively, Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable/obvious over Nishiguchi in view of Nakatsuka, Mizuno, and Official Notice, and optionally further in view of Matsumoto.
Additionally/alternatively, Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable/obvious over Nishiguchi in view of Nakatsuka and Mizuno, further in view of Nakai and/or Official Notice, and optionally further in view of Matsumoto.
Regarding Claims 9-10 and 19-20, Nishiguchi as modified by Nakatsuka and further modified by Mizuno and/or Matsumoto teaches the apparatus of Claim 1 (per Claims 9-10), and Nishiguchi as modified by Nakatsuka, further modified by Mizuno and/or Matsumoto, and further modified by Official Notice teaches the method of Claim 12 (per Claims 19-20), and Nishiguchi further discloses that the information screen comprises an information message (“The notification mechanism 66 includes a notification device, such as a display and/or a loudspeaker, and a notification ECU (either not shown). The notification mechanism 66 causes the notification device to operate in accordance with a notification instruction output from the automatic control ECU 20”, Paragraph 44), but Nishiguchi remains silent in that the information message is “for inquiring the driver for a feedback signifying driver approval to use the lane control function”, which is merely an “intended use” of the information message (per Claims 9 and 19), nor a controller configured to activate the lane change control function and perform the lane change control for the vehicle when the feedback signifying driver approval is received via the information screen (per Claim 10, dependent upon Claim 9) / activating the lane change control function and performing the lane change control when the feedback signifying driver approval is received via the information screen (per Claim 20, dependent upon Claim 19).  However, Nakai teaches these (“Fig. 2B illustrates one example of the display on notification unit 92 in response to the travel environment illustrated in Fig. 2A.  In a display range of notification unit 92, options involved in the behavior of vehicle 1 are displayed on the right, and information for switching from autonomous driving to manual driving is displayed on the left.  The first behavior is “lane change” displayed in highlighted display region 29b in display regions 29a to ).  Additionally/alternatively, Mizuno further teaches requiring the receipt of an agreement to a lane change prior to the controller executing the lane change (“the lane change may be executed in step S37 when the control apparatus of the following vehicle returns a message representing an agreement to the lane change message returned in step S36”, Paragraph 63).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the notification instruction output to the driver of Nishiguchi to specifically be a means for agreeing with positive feedback (i.e. selecting the highlighted “lane change” option) and/or not agreeing with negative feedback (i.e. selecting a different highlighted option other than “lane change”) to the lane change, and then only executing that lane change once the agreement has been received by the controller, as taught by Nakai and/or as further taught by Mizuno, in order to (a) ensure that the driver has an opportunity to confirm and/or cancel the lane change when all 
Regarding Claims 11 and 21, Nishiguchi as modified by Nakatsuka, further modified by Mizuno and/or Matsumoto, and further modified by Nakai and/or Mizuno teaches the apparatus of Claim 10 (per Claim 11), and Nishiguchi as modified by Nakatsuka, further modified by Mizuno and/or Matsumoto, further modified by Official Notice, and further modified by Nakai and/or Mizuno teaches and the method of Claim 20 (per Claim 21), and Nakai further teaches:
the controller is configured to execute a default action when the feedback signifying the driver approval is not received via the information screen within a predetermined time from when the information message is presented to the driver on the information screen (per Claim 11) / executing a default action when the feedback signifying the driver approval is not received via the information screen within a predetermined time from when the information message is presented to the driver on the information screen (per Claim 21) (“vehicle controller 7 determines which is the most suitable for the current travel environment from among the read behavior candidates, and sets the most suitable for the current travel environment as a first behavior”, Paragraph 74, “Vehicle controller 7 then sets a second predetermined time shorter than the first predetermined time as a time in which the operation for the behavior to be executed next before the merging point can be received”, Paragraph 78, “When operating unit 51 has not received any operation performed by the driver within the second predetermined time (NO in step S17), vehicle controller 7 controls vehicle 1 such that vehicle 1 performs the first behavior (step S21)”, Paragraph 82).
While Nakai teaches that the controller executes the first behavior (the most suitable based on the current environment) as a default action if approval feedback from the driver is not received before a time threshold expires, this is not what is claimed in Claims 11 and 21.  These claims instead merely the information screen to end when the driver approval feedback is not received within a predetermined time.  However, if in Nakai the first behavior is not a “lane change” based on the current environment, and the time limit on receiving driver feedback relating to a “lane change” is exceeded, the previously shown information screen will certainly change once the first behavior is executed as a default action, and thus the prior displayed information screen will have effectively been ended.  As such, Nakai teaches these limitations.  Regardless, Office takes Official Notice that it is old and well known in the art for display screens to end to save power and/or to minimize distraction to one or more potential users if it appears that they are not being utilized (which is the case if there is no driver approval feedback received within a reasonable time following an inquiry), but this energy savings and/or minimized distraction comes at the expense of those one or more users losing out on an extended opportunity to provide approval feedback at a later time.  Therefore, providing a time limit before the information screen ends is merely a matter of obvious design choice, particularly in view of Nakai, since there are no unexpected results/advantages in doing so (and because any possible advantage of providing a specific time limit screen shut off must be balanced with possible disadvantages as well).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the apparatus/method of Nishiguchi to utilize an information screen that changes/ends after a predetermined duration if the driver fails to respond to the inquiry with appropriate approval feedback (i.e. selecting a highlighted option), as further taught by Nakai and/or is obvious in view of Official Notice, in order to save power and/or to minimize distraction to one or more potential users if it appears that the information screen is not being utilized (but then losing out on an extended opportunity for those one or more potential users to provide approval feedback at a later time), which is merely a matter of obvious design choice.
Response to Arguments
Applicant’s respectfully submitted arguments/remarked filed in the RCE response dated 4 Oct 21 have been fully considered but are not fully persuasive.
Regarding the previously made claim objection against Claim 9, Examiner has withdrawn it in view of the corrective amendments made to this claim.  However, a new claim objection has been made against independent Claims 1 and 12 due to the latest amendment.

Regarding the previously made prior art claim rejections under 35 USC 103, Applicant respectfully argues that Nishiguchi or Nishiguchi in combination with the other cited references fail to fully disclose, teach, suggest, or render obvious the elements of newly amended independent Claims 1 and 12, specifically, (a) the limitations “determine whether the lane change control switch is turned on when the vehicle enters the lane change control section, and determine whether the plurality of predetermined operation conditions are met when the lane change control switch is turned off”, and (b) that the second predetermined operation condition is determined based on the steering torque.  Examiner is not persuaded by these arguments because, firstly, the turn signal switch (winker switch 36) is now being interpreted to definitely be a separate switch from the lane change control switch, and in that case, the lane change control switch is being interpreted to be selector switch 30, which is “on” when in lane keep mode and “off” when not in lane keep mode or when canceling lane keep mode such as during a lane change (“The operation section 16 includes a selector switch 30…The selector switch 30 is provided at an instrumental panel or the steering wheel 32, and outputs an instruction signal or a cancel signal for lane keep control to the automatic control ECU 20 in response to an operation by the driver. In the following description, the instruction signal for the lane keep control is referred to as lane keep signal, and the cancel signal for the lane keep control is merely referred to as cancel signal”, Paragraph 37).  Thus, Nishiguchi discloses “determine whether the lane change control switch is turned on when the vehicle enters the lane change control section” (as it is always checking for whether or not that selector switch is on, and thus in lane keep mode, or off, thus canceling lane keep mode and enabling a lane change if all the other predetermined operating conditions are also met such as the turn signal switch being on, the steering torque applied by the driver being less than a manual override threshold, the lane change being determined to be safe based on adjacent vehicles/obstacles, etc.).  Secondly, the second predetermined operating condition in Nishiguchi is the steering torque applied by the driver being less than the automatic lane change manual override threshold (“A steering mechanism 64 is provided with a torque sensor 34. The torque sensor 34 measures a steering torque in ), because if the steering torque is above that threshold, the automatic lane change cannot occur because it will otherwise be overridden by the driver’s manual steering input.  As such, these arguments have not been persuasive.
Finally, it should be noted that the newest amendments made to the claims have necessitated new rejections under 35 USC 103 due to the incorporation of previously claimed subject matter from several dependent claims that required different teaching references and/or obviousness-based modifications, which have now been required in various combinations to teach the independent Claims 1 and 12 (wherein the prior art rejection of independent Claim 12 actually requires more modifications than the prior art rejection of independent Claim 1, since they were amended differently).
Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative 



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663